 In the Matter of WHITE BELT DAIRY FARMS, INC., EMPLOYERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS,AFL, LOCALNo. 390, PETITIONERCase No. 10-RC-567.-DecidedJuly 1, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Herman Coren-man, hearing officer of the National Labor Relations Board. The hear-ing officer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board makes the followingfindings :1.The Employer is a Florida corporation, having its principal placeof business at Miami, Florida. It operates a farm where milk is pro-duced, a pasteurizing plant where milk is processed and bottled, and aplant which manufactures ice and ice cream, all in the State of Florida.In the past year, the Employer purchased equipment, supplies, andraw materials valued in excess of $500,000, approximately 10 percentof which was received from points outside the State.During the sameperiod, the Employer purchased locally supplies, equipment, and rawmaterial, valued at about $166,000, which originated outside the State.All of the Employer's finished products are sold locally to wholesaleand retail dealers, with the exception of an annual sale of about $3,600worth of milk to the Seaboard Air Lines Railroad. The Employerestimated that its out-of-State sales amount to not less than 5 percentof its total sales.While we do not feel that the Employer's operations are whollyunrelated to interstate commerce, we believe, in view of the predomi-nantly local nature of its business and the relative remoteness of itsimpact on interstate commerce, that it would not effectuate the policies85 N. L.R. B., No. 2.4 WHITE BELT DAIRY FARMS, INC.5of the Act toassertjurisdiction in this case.'Accordingly, we shall,dismiss the instant petition.ORDERITISHEREBY ORDEREDthat thepetition filed hereinbe, and it herebyis, dismissed.1Matter of Skyline Cooperative Dairies,83N. L. R. B. 1010.